Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 8, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayanam et al (US Patent Application Publication 2012/0084420). 

For claim 1, Ayanam et al teach the following limitations: An information handling system (Fig 1) comprising: a management controller (management controller 112 in Fig 1) configured to provide out-of- band management of the information handling system ([0003]-[0004]; [0040] the controller 112 is configured to provide out of band management) ; wherein the management controller is configured to: receive a user indication of a desired interface (step 203 in Fig 2 mentions whether priority setting; [0007]-[0009], [0011] ; [0028] mention user modification of priority setting; thus user provides the indication);  and set a target readiness level based on the user indication (the target readiness level is set via U-boot environment setting during run time [0009] so that the boot loader loads the configuration of dedicated interface first before sideband interface; [0011] [0015][0025][0028]; prioritizing through U-boot by user during run time  wherein, upon a subsequent boot of the management controller (Fig 2; [0028]; [0022] boot loader is executed to boot the system; [0006] mentions that baseboard management controller runs a boot loader; 112 is the baseboard management controller [0025]), the target readiness level is configured to cause the management controller to prioritize initialization of the desired interface such that the desired interface is made ready ([0043] priority setting indicates a preference of dedicated interface over a side-band interface; thus dedicated interface is desired interface that is made ready) prior to a different, non-desired interface (dedicated interface is prioritized over side-band interface; Fig 2; [0043]; Fig 2 shows only dedicated interface is booted when prioritized, [0043] mentions about booting both dedicated and side-band interface with priority booting to dedicated interface first).

For claim 8, Ayanam teaches the following limitations: A method comprising: in an information handling system (Fig 1) comprising a management controller  (management controller 112 in Fig 1) configured to provide out-of-band management of the information handling system ([0003]-[0004]; [0040] the controller 112 is configured to provide out of band management): the management controller receiving a user indication of a desired interface (step 203 in Fig 2 mentions whether priority setting; [0006]-[0009], [0011] ; [0028] mention user modification of priority setting; thus user provides the indication); and the management controller setting a target readiness level based on the user indication (the target readiness level is set via U-boot environment setting during run time [0009] so that the boot loader loads the configuration of dedicated interface first before sideband interface; [0011] ; wherein, upon a subsequent boot of the management controller (Fig 2; [0028]; [0022] boot loader is executed to boot the system; [0006] mentions that baseboard management controller runs a boot loader; 112 is the baseboard management controller [0025]), the target readiness level is configured to cause the management controller to prioritize initialization of the desired interface such that the desired interface is made ready ([0043] priority setting indicates a preference of dedicated interface over a side-band interface; thus dedicated interface is desired interface that is made ready) prior to a different, non-desired interface (dedicated interface is prioritized over side-band interface; Fig 2; [0043]; Fig 2 shows only dedicated interface is booted when prioritized, [0043] mentions about booting both dedicated and side-band interface with priority booting to dedicated interface first).

For claim 14, Ayanam et al mention the following limitations: An article of manufacture comprising a non- transitory, computer-readable medium having computer- executable code thereon that is executable by a processor ([0027]) of a management controller (112 in Fig 1) of an information handling system (Fig 1) for: receiving a user indication of a desired interface  (step 203 in Fig 2 mentions whether priority setting; [0006]-[0009], [0011] ; [0028] mention user modification of priority setting; thus user provides the indication); and setting a target readiness level based on the user indication (the target readiness level is set via U-boot environment setting during run time [0009] so that the boot loader loads the configuration of dedicated interface first before sideband interface; [0011] [0015][0025][0028]; prioritizing through U-boot by user ; wherein, upon a subsequent boot of the management controller  (Fig 2; [0028]; [0022] boot loader is executed to boot the system; [0006] mentions that baseboard management controller runs a boot loader; 112 is the baseboard management controller [0025]), the target readiness level is configured to cause the management controller to prioritize initialization of the desired interface such that the desired interface is made ready  ([0043] priority setting indicates a preference of dedicated interface over a side-band interface; thus dedicated interface is desired interface that is made ready) prior to a different, non-desired interface (dedicated interface is prioritized over side-band interface; Fig 2; [0043]; Fig 2 shows only dedicated interface is booted when prioritized, [0043] mentions about booting both dedicated and side-band interface with priority booting to dedicated interface first).

For claim 15, 112 in Fig 1 includes firmware 122 with bootloader 124, a single firmware image. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayanam et al (US Patent 20120084420), in view of  Hollis et al (US Patent 7299346). 

For claim 2, Ayanam et al teach that the dedicated interface initialization provides network connections to different hardware components ([0022]-[0023]). Therefore, although not explicitly mentioned, the target readiness level is configured to prioritize initialization of all components upon which the desired interface depends. For further clarification Examiner cites Hollis that teaches initialization of priority tasks includes all subtasks required to support these tasks (col 5; lines 15-20). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to initialize all components upon which the desired interface depends so that the dedicated interface is completely ready and can perform the tasks accurately and effectively. 

For claim 9, Ayanam et al teach that the dedicated interface initialization provides network connections to different hardware components ([0022]-[0023]). Therefore, although not explicitly mentioned, the target readiness level is configured to prioritize initialization of all components upon which the desired interface depends. For further clarification Examiner cites Hollis that teaches initialization of priority tasks includes all subtasks required to support these tasks (col 5; lines 15-20). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to initialize all components upon which the desired interface depends so that the dedicated interface is completely ready and can perform the tasks accurately and effectively. 

. 

4.	Claims 3-4, 6-7, 10-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayanam et al (US Patent 20120084420)

For claim 3, Ayanam et al do not explicitly mention about IPMI interface. However, teaches system management bus in [0031] to connect with dedicated and/or sideband interface. IPMI is a well known interface. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include IPMI as desired interface since IPMI is used as a management bus to connect the BMC and IPMI prioritization would facilitate the connection. 

For claim 4, Ayanam et al do not explicitly mention about Redfish interface. However, teaches system management bus in [0031] to connect with dedicated and/or sideband interface. Redfish is a well known interface. It would have been obvious for one ordinary 

For claim 6, Ayanam et al teach system target (i.e., prioritized target), but does not mention about systemd. Systemd is the well known daemon process. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use system daemon since this provides an automated process for a computing system that is flexible for the user. 

For claim 7, Ayanam et al teach system target (i.e., prioritized target) as runtime ([0009]), but does not mention about systemd. Systemd is the well known daemon process. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use system daemon since this provides an automated process for a computing system that is flexible for the user. 

For claim 10, Ayanam et al do not explicitly mention about IPMI interface. However, teaches system management bus in [0031] to connect with dedicated and/or sideband interface. IPMI is a well known interface. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include IPMI as desired interface since IPMI is used as a management bus to connect the BMC and IPMI prioritization would facilitate the connection. 



For claim 12, Ayanam et al teach system target (i.e., prioritized target), but does not mention about systemd. Systemd is the well known daemon process. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use system daemon since this provides an automated process for a computing system that is flexible for the user. 

For claim 13, Ayanam et al teach system target (i.e., prioritized target) as runtime ([0009]), but does not mention about systemd. Systemd is the well known daemon process. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use system daemon since this provides an automated process for a computing system that is flexible for the user. 

For claim 20, Ayanam et al teach system target (i.e., prioritized target) as runtime ([0009]), but does not mention about systemd. Systemd is the well known daemon process. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use system daemon since this provides an automated process for a computing system that is flexible for the user. 
s 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayanam et al (US Patent 20120084420), in view of Kelso et al (US Patent Application Publication 20150169214).

For claim 5, Ayanam et al wherein the management controller is further configured to: after booting to full readiness, receive a user indication; and set a target readiness level (the U-boot can be set anytime during run time after boot; [0007]). However, Ayanam does not explicitly mention about downgrading functionality and set a target readiness level to shut down a service. Kelso teaches variable functionality in a system and temporarily activating a preferred functionality (Fig 3, including selecting one function that also includes shutting the other functions whenever not needed; [0030]-[0033]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to downgrade functionality by shutting unwanted service, since user can have multiple options and the shutting off the undesired functionality provides memory space to load the desired functionality. This enhances performance. 

For claim 17, Ayanam does not explicitly mention that the interface is GUI or CLI. These interfaces are known in the art. Kelso teaches variable functionality in a system and temporarily activating a preferred functionality (Fig 3, including selecting one function that also includes shutting the other functions whenever not needed; [0030]-[0033]). Therefore, two or more functions can include CLI or GUI function and user can activate the desired function. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include GUI or CLI as desired functionality by 

For claim 18, Ayanam does not explicitly mention that the interface is GUI or CLI. These interfaces are known in the art. Kelso teaches variable functionality in a system and temporarily activating a preferred functionality (Fig 3, including selecting one function that also includes shutting the other functions whenever not needed; [0030]-[0033]). Therefore, two or more functions can include CLI or GUI function and user can activate the desired function. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include GUI or CLI as desired functionality by activating preferable interface/service, since user can have multiple options and the loading of the desired functionality enhances performance. 

6.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayanam et al (US Patent 20120084420), in view of Carlen et al (US Patent Application Publication 2014/0298091).

For claim 16, Ayanam et al wherein the management controller is further configured to: after booting to full readiness, receive a user indication; and set a target readiness level (the U-boot can be set anytime during run time after boot; [0007]). However, Ayanam does not explicitly mention about failed service and set a target readiness level to shut down a service. Carlsen teaches shutting off failed service and restart a service ([0192]). It would have been obvious for one ordinary skill in the art before the effective filing date 

Conclusion
PTO-892 cites references that are not relied upon for rejection, but provide teachings that are related to priority booting of different services. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186